Opinion issued July 27, 2006                                              











In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-05-00776-CR
          01-05-00777-CR
____________


EMANUEL AGUILAR, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause Nos. 1008369 and 1003404



 
MEMORANDUM  OPINION
          Appellant, Emanuel Aguilar, pleaded guilty to a jury to two separate felony
offenses of aggravated robbery.  The jury found the defendant guilty of each offense
and assessed punishment at confinement for seven years in trial court cause number
1008369 and 13 years in trial court cause number 1003404.  We affirm.
          Appellant’s court-appointed counsel filed a brief concluding that the appeals
are wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds of error to be advanced.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim.
App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.]
1992, pet. ref’d).
          The brief states that a copy was delivered to appellant, whom counsel advised
by letter of his right to examine the appellate record and file a pro se brief.  See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30 days
have passed, and appellant has not filed a pro se brief.  We have carefully reviewed
the record and counsel’s brief.  We find no reversible error in the records, and agree
that the appeals are wholly frivolous.
          We affirm the judgment of the trial court in each case.

          Any pending motions are denied as moot.
                                                     PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).